
	
		III
		110th CONGRESS
		1st Session
		S. RES. 358
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Smith (for himself
			 and Mr. Byrd) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the importance of friendship and
		  cooperation between the United States and Turkey.
	
	
		Whereas the United States and Turkey share common ideals
			 and a clear vision for the 21st century, in which freedom and democracy are the
			 foundation of peace, prosperity, and security;
		Whereas Turkey is a strong example of a predominantly
			 Muslim country with a true representative democratic government;
		Whereas for more than 50 years a strategic partnership has
			 existed between the United States and Turkey, both bilaterally and through the
			 North Atlantic Treaty Organization, which has been of enormous political,
			 economic, cultural, and strategic benefit to both countries;
		Whereas the Government of Turkey has demonstrated its
			 opposition to terrorism throughout the world, and has called for the
			 international community to unite against this threat;
		Whereas Turkey maintains an important bilateral
			 relationship with Israel and seeks to play a constructive role in Middle East
			 peace negotiations;
		Whereas Operation Enduring Freedom entered its 6th year on
			 October 7th, 2007;
		Whereas Turkey commanded the International Security
			 Assistance Force in Afghanistan twice, from July 2002 to January 2003, and from
			 February 2005 to August 2005;
		Whereas Turkey has provided humanitarian and medical
			 assistance in Afghanistan and in Iraq;
		Whereas the Government of Turkey has made its base in
			 Incirlik available for United States missions in Iraq and Afghanistan;
		Whereas Secretary of Defense Robert Gates credits United
			 States air bases in Turkey with handling 70 percent of all air cargo deployed
			 into Iraq;
		Whereas 95 percent of the Mine-Resistant Ambush-Protective
			 vehicles (MRAPs) deployed into Iraq transit through air bases in Turkey;
		Whereas MRAPs protect coalition forces from improvised
			 explosive devices and roadside bombs;
		Whereas the people of Turkey have been victims of
			 terrorist attacks by Al-Qaeda on November 15, 2003, and November 20,
			 2003;
		Whereas the United States supports Turkey's bid for
			 membership in the European Union; and
		Whereas the Secretary of State has listed the Kurdistan
			 Workers' Party, which has taken up arms against Turkey since its founding, as a
			 Foreign Terrorist Organization in accordance with section 219 of the
			 Immigration and Nationality Act, as amended: Now, therefore, be it
		
	
		That the Senate—
			(1)reiterates its
			 strong support for the strategic alliance between the United States and
			 Turkey;
			(2)urges Prime
			 Minister Recep Tayyip Erdogan of Turkey to communicate the continuing support
			 of the Senate and of the people of the United States to the people of
			 Turkey;
			(3)condemns the
			 violent attacks conducted by the Kurdistan Workers' Party over the last 2
			 decades;
			(4)urges Kurdish
			 leaders in Iraq to deny safe harbor for terrorists and to recognize bilateral
			 agreements between Iraq and Turkey for cooperation against terrorism;
			(5)encourages the
			 Government of Turkey and the Government of Iraq to continue to work together to
			 end the threat of terrorism; and
			(6)thanks Prime
			 Minister Erdogan and the people and Government of Turkey for—
				(A)assuming command
			 of the International Security Assistance Force in Kabul, Afghanistan from July
			 2002 to January 2003, and from February 2005 to August 2005;
				(B)providing
			 humanitarian and medical assistance in Afghanistan and in Iraq;
				(C)their willingness
			 to contribute to international peace, stability, and prosperity, especially in
			 the greater Middle East region; and
				(D)their continued
			 discussions with officials in the United States and Iraq regarding constructive
			 stabilization efforts in northern Iraq.
				
